

                    
 
 
 
 
EXHIBIT 10.22



    
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the date
set forth above the signatures to this Agreement, by and between Lincolnway
Energy, LLC (the "Company"), and Eric Hakmiller ("Employee").


WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, all upon and subject to the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing recital and the mutual
agreements set forth in this Agreement, the Company and Employee agree as
follows:


1.    Employment; Duties. The Company hereby employs Employee, and Employee
hereby accepts such employment, all upon and subject to the terms and conditions
set forth in this Agreement and upon and to the terms and conditions of any
employee handbook or other employee guidelines, rules or regulations as may be
adopted by the Company from time to time (as the same may be amended or restated
by the Company from time to time, the "Employee Guidelines"). In the event,
however, of any conflict or inconsistency between any of the terms and
conditions of this Agreement and of the Employee Guidelines, the terms and
conditions of this Agreement shall govern and control to the full extent of such
conflict or inconsistency. Without limiting the generality of the preceding
sentence, the term and termination of Employee's employment by the Company and
the confidentiality, developments, nondisparagement and noncompete covenants of
Employee shall be governed exclusively by this Agreement.


Employee shall provide such services and have such duties and responsibilities
with respect to the Company's and the Affiliates' (as that term is defined
below) businesses as are assigned or determined from time to time by the
Managers of the Company (the "Managers"). The term "Affiliate" for purposes of
this Agreement means any entity which, directly or indirectly, controls the
Company, is controlled by the Company or is under common control with the
Company.


Employee's services, duties and responsibilities shall, however, always include
the following:


(a)    Employee shall serve as the President of the Company and shall have such
duties and authority in that capacity as are provided in, or as may otherwise be
established in or in accordance with, the Second Amended and Restated Operating
Agreement of the Company (as the same may be amended or restated from time to
time, the "Operating Agreement").


(b)    Employee shall impart and provide to the Company the full knowledge,
information and experience of Employee regarding the Company's and the
Affiliates' businesses.


(c)    Employee shall assist the Company with the ongoing promotion,
development, operation and conduct of the Company's and the Affiliates'
businesses, including with respect to establishing, enhancing and maintaining
the goodwill of the Company, the Affiliates and their businesses and the
Company's and the Affiliates' relationships and dealings with existing and
prospective customers, suppliers, marketers, employees and others having
business dealings or relations with the Company or the Affiliates.


Employee shall be subject in all events to the supervision, direction and
control of the Managers.

E-38

--------------------------------------------------------------------------------



2.    Compensation. As Employee's entire compensation under this Agreement,
Employee shall have and receive the following, subject to the terms of this
Agreement and to any applicable withholding and other applicable employment and
other taxes:




(a)    Employee shall receive an annual salary commencing from and as of the
date of this Agreement in the amount specified in Schedule 1 to this Agreement,
payable in arrears, in equal bi-weekly installments and otherwise in accordance
with the Company's payroll practices as established by the Company from time to
time. Any installment of salary which is payable with respect to less than a
full payment period will be prorated on a day-to-day basis over that period of
time. The amount of the annual salary set forth in Schedule 1 may be reviewed by
the Company from time to time, and may be left unchanged or increased based on
any such review; provided, however, the amount of annual salary shall not be
lower than $232,000. Any change in the amount of the annual salary may be
reflected by the Company entering such change upon the Company's copy of
Schedule 1 or by the Company substituting a new Schedule 1 therefor, and, in
either case, providing a copy of such revised or new Schedule 1 to Employee.


(b)    Subject to the following, Employee shall receive the following bonuses
for the fiscal years ending, respectively, September 30, 2013 (the "2013 Fiscal
Year") and September 30, 2014 (the "2014 Fiscal Year"):


(1)The bonus for the 2013 Fiscal Year (the "2013 Bonus") shall be the amount
that is one percent (1%) of the 2013 Bonus Base (as that term is defined below),
except that if the 2013 Bonus Base exceeds $5,000,000, then the 2013 Bonus shall
be the amount that is one and three fourths percent (1.75%) of the 2013 Bonus
Base. The term "2013 Bonus Base" means the amount determined by adding (i)
$7,000,000, to (ii) the Net Profit or Net Loss, as the case may be, of the
Company for the 2013 Fiscal Year. If the Company incurs a Net Loss of $7,000,000
or more for the 2013 Fiscal Year, then there shall be no 2013 Bonus. The 2013
Bonus, if payable, shall be paid on or before December 31, 2013.


(2)The bonus for the 2014 Fiscal Year (the "2014 Bonus") shall be the amount
that is one percent (1%) of the 2014 Bonus Base (as that term is defined below),
except that if the 2014 Bonus Base exceeds $5,000,000, then the 2014 Bonus shall
be the amount that is one and three fourths percent (1.75%) of the 2014 Bonus
Base. The term "2014 Bonus Base" means the amount determined by adding (i)
$4,000,000, to (ii) the Net Profit or Net Loss, as the case may be, of the
Company for the 2014 Fiscal Year. If the Company incurs a Net Loss of $4,000,000
or more for the 2014 Fiscal Year, then there shall be no 2014 Bonus. The 2014
Bonus, if payable, shall be paid on or before December 31, 2014.


All determinations and calculations of and regarding the 2013 Bonus and the 2014
Bonus shall be made and determined from, and based upon, the audited financial
statements of the Company for, respectively, the 2013 Fiscal Year and the 2014
Fiscal Year, including the Net Profits or Net Losses, and such audited financial
statements shall be binding upon the Company and Employee for purposes of
determining and calculating the 2013 Bonus and the 2014 Bonus.

E-39

--------------------------------------------------------------------------------



Employee must be employed by the Company on the last day of the 2013 Fiscal Year
in order to be eligible for and to receive any 2013 Bonus, and on the last day
of the 2014 Fiscal Year in order to be eligible for and to receive any 2014
Bonus.


(c)    Employee shall receive the Award Payment and any Award Interim Payments
as set forth in Schedule 2, subject to and upon the terms and conditions of the
plan set forth in Schedule 2 (the "Award Plan") and this Agreement.


(d)    Employee may receive such other bonuses or other forms of performance
based or incentive compensation as the Company may determine, in its sole
discretion, to pay to Employee from time to time. Any such other bonus or
performance based or incentive compensation shall be set forth in a written
addendum to this Agreement that is executed by the Company and Employee.
Employee acknowledges that Employee has not received any guarantees or other
assurances regarding the payment of any bonuses or other forms of performance
based or incentive compensation, other than as provided in subparagraphs (b) and
(c) immediately above, and that Employee accordingly may not receive any other
bonuses or any other forms of performance based or incentive compensation.


(e)    Employee shall have the right (but shall not be obligated) to receive or
participate in any fringe benefits or other programs as may be adopted or
provided by the Company from time to time, in its sole discretion, for the
benefit of its employees generally (such as medical, dental, disability or life
insurance programs or 401(k) or other retirement plans or programs); subject,
however, in all events to Employee's compliance with and satisfaction of all
eligibility, qualification, participation and other rules, regulations,
policies, conditions and requirements as are part of, or as are adopted by the
Company in connection with, any such fringe benefits or programs. The Company
shall also have the right to amend, modify, terminate or otherwise change or
discontinue any and all such fringe benefits or programs at any time and from
time to time, in its sole discretion.


(f)    Employee shall be paid $2,000 per calendar month, commencing with April,
2013, for living and travel expenses from the date of this Agreement until the
earlier of (i) September 30, 2013, or (ii) the date on which both (1) Employee's
family has moved to Iowa, and (2) Employee has closed on the purchase of a home
in Iowa.


(g)    Employee shall be paid $30,000 within 20 days of the date on which
Employee's family moves to Iowa.


(h)    Employee may be provided with, or with the use of, an automobile,
cellular phone, computer and any such other equipment or services as may be
determined from time to time by the Company and for such period of time and upon
such other terms and conditions as may be determined from time to time by the
Company, all in the Company's sole discretion.


The Company may elect to have a third person administer all or any part of the
salary or other amounts payable under this Agreement to Employee or any of the
fringe benefits or programs available to Employee from time to time, and any
such person may also be the sponsor or owner of any such fringe benefits or
programs. Employee acknowledges that Employee may also be deemed to be an
employee of such person. Without limiting the generality of the foregoing, any
such person may be responsible for all payroll matters, including the payment of
salary and the withholding of all applicable employment and

E-40

--------------------------------------------------------------------------------



other taxes, and may have full ownership and sponsorship of all insurance and
all 401(k) and any other retirement plans or programs. Employee agrees to
execute any and all documentation as may be reasonably required from time to
time by any such person.


Notwithstanding any term or condition of this Agreement that may appear to be to
the contrary, all salary, bonuses or other performance based or incentive
compensation and other amounts payable by the Company to Employee under this
Agreement shall be treated and designated in accordance with all applicable tax
laws, rules, regulations and requirements, including as "guaranteed payments" to
the extent required under such laws, rules, regulations and requirements during
any period of time that Employee also owns units of the Company. For example, in
the latter circumstance, the salary and any bonuses or performance based or
incentive compensation paid by the Company to Employee may be "guaranteed
payments", in which case the Company shall not withhold on such payments and
Employee shall be responsible for the payment of all self employment and other
taxes on such payments.


3.    Personal Leave, Vacation and Other Absences. Employee shall be entitled to
such number of days or hours per calendar year for vacation, sickness or
accident or personal leave as may be provided from time to time in the Employee
Guidelines, all without reduction in the salary or other compensation otherwise
due Employee under this Agreement ("PTO"); provided, however, that (i) Employee
shall be deemed to be a full time employee with 5-10 years of service for PTO
purposes; and (ii) Employee shall be deemed to take one day of PTO for
Employee's two day consulting commitment in Chicago during April, 2013 and 1.5
days of PTO for Employee's three day consulting commitment in Chicago in June,
2013. PTO shall be prorated on a day-to-day basis over any period of time that
is less than a full calendar year.


Employee shall cooperate with the Managers and the other officers of the Company
in reasonably scheduling the specific dates for any vacation or any personal
days that are unrelated to sickness or accident, and Employee shall advise the
Managers of the specific dates desired by Employee for any vacation or personal
days with as much advance notice as is practicable. Employee shall not, however,
be entitled to utilize any days for vacation if Employee is then in breach of or
default under this Agreement, or if notice of termination of this Agreement has
been given by either Employee or the Company to the other.




The Managers may grant Employee such additional personal days, vacation days or
other leaves of absence, with or without compensation, at such time or times,
and upon such other terms and conditions as the Managers may determine from time
to time, in their sole discretion.


Any absences in excess of the number of days or hours authorized by this Section
may, at the option of the Managers, and without limiting any other rights or
remedies of the Company, result in a day-to-day reduction in Employee's then
current salary under Section 2(a) and a pro rata or other proportionate
reduction in any bonus, performance based or incentive compensation under
Sections 2(b), 2(c) or 2(d).


4.    Expenses. Employee is authorized to incur costs and expenses on behalf of
the Company, or to be reimbursed by the Company, as the case may be, for such
costs and expenses, if the costs and expenses are appropriate to the Company's
normal and ordinary course of business and are reasonable in amount, and
provided that Employee complies with such expense reporting and expense
reimbursement or payment requirements as may be established by the Company from
time to time.

E-41

--------------------------------------------------------------------------------





Employee shall be responsible for all costs and expenses related to obtaining
and maintaining in full force and effect during Employee's employment under this
Agreement, a policy or policies of general and automobile liability insurance in
an aggregate amount, including excess or umbrella coverage, of not less than
$1,000,000. Employee shall provide the Company with satisfactory evidence of the
insurance required by the preceding sentence upon each request of the Company.




5.    Additional Duties and Responsibilities; Performance of Duties and
Responsibilities. Employee shall devote Employee's best efforts and full time,
attention and energies to the performance of Employee's services, duties and
responsibilities under this Agreement; provided, however, that this Section
shall not prohibit Employee from any of the following so long as they do not
interfere with Employee's services, duties and responsibilities under this
Agreement: (i) the conduct to a reasonable extent of charitable, religious,
fraternal and civic activities; (ii) the making of passive, personal
investments; or (iii) serving as a member of the board of directors or in a
similar capacity not involving substantial time or energies of Employee for
other entities; provided, however, that Employee shall not accept any such
position without the prior approval of the Managers, which approval may be
delayed, conditioned or withheld in the sole discretion of the Managers. This
paragraph is not intended to, and does not, modify, amend, limit or restrict the
covenants set forth in Sections 6, 7, 8 or 9.


Employee agrees as follows:


(a)    Employee shall provide such services for or on behalf of, and have such
duties and responsibilities with respect to, the Affiliates as are provided in
this Agreement and as are otherwise determined by the Managers from time to
time.


(b)    Employee shall perform all of Employee's services, duties and
responsibilities with sound and reasonable business judgment and in a
businesslike, professional, lawful and non-negligent manner.


(c)    Employee shall promptly notify the Managers of any material complaints,
demands or other issues, problems or matters raised by, or that arise or develop
with, any customer, marketer, supplier, employee or other person having any
dealings with the Company or any Affiliate.


(d)    Employee shall recognize and honor, both during and after the term of
this Agreement, the exclusive right, title and ownership of the Company and the
Affiliates in and to all trademarks, service marks, trade names, copyrights,
patents, proprietary and confidential information, trade secrets and all
intellectual and other properties used by the Company and the Affiliates in
connection with their businesses.


(e)    Employee shall not engage in any negligent, deceptive, fraudulent,
illegal or other improper activities, including misappropriating any funds of
the Company or any Affiliate or providing any false, deceptive or fraudulent
information to the Company or to any customer, marketer, supplier or other
person dealing with the Company or any Affiliate.


(f)    Employee shall not, during the term of this Agreement or at any time
thereafter, negligently, knowingly or intentionally do or say any act or thing,
or omit to do or say any act or thing, which may impair, damage or destroy the
goodwill or reputation of the Company or any

E-42

--------------------------------------------------------------------------------





Affiliate or that is otherwise detrimental to the Company, any Affiliate or
their businesses.


(g)    Employee shall not solicit or accept, whether during or after the term of
this Agreement, or directly or indirectly, any payment, remuneration or other
financial or other form of compensation or benefit from any customer, marketer,
supplier or other person, other than the Company or pursuant to Company approved
bonus or incentive plans, in connection with or by reason of the Company's or
any Affiliate's business or Employee's employment by the Company.




(h)    Employee shall prepare and maintain all records required by the Company
from time to time, and in all events all records which are necessary or
appropriate to Employee's services, duties, responsibilities and activities
under this Agreement. All such records shall be (i) true, correct and complete
in all material respects, (ii) the sole property of the Company, (iii) provided
to the Company upon each request therefor, and (iv) delivered and surrendered to
the Company by Employee upon any termination of this Agreement.


(i)Employee shall not cause the Company or any Affiliate to become in breach or
nonfulfillment of, or default under, any governmental consent, approval, permit
or license or any agreement or understanding with any person, including any
customer, marketer or supplier of the Company or any Affiliate.


(j)    Employee shall not incur any costs or expenses or make any agreements,
representations or commitments that are not within the authority granted to
Employee by this Agreement or as may from time to time be granted by the
Managers from time to time.


6.    Confidential Information. Employee acknowledges and agrees that it is
necessary for the Company and the Affiliates to prevent the unauthorized use and
disclosure of Confidential Information (as that term is defined below).
Accordingly, and in further consideration for this Agreement, Employee covenants
and agrees that Employee shall not, during the term of this Agreement or at any
time thereafter (whether this Agreement is terminated by the Company, by
Employee or by mutual consent, and for whatever reason or for no reason),
directly or indirectly, engage in or take or refrain from taking any action or
inaction that may in any way lead to the use or disclosure of any Confidential
Information by or to any person, or use or disclose any Confidential Information
for Employee's own benefit. The sole and only exception is for such uses or
disclosures by Employee during the term of this Agreement that are both within
the authority granted to Employee by this Agreement or by the Managers and are
also otherwise necessary, proper and lawful.




The term "Confidential Information" means all information in any form that is
proprietary or confidential to the Company or any Affiliate, whether regarding
their services, products, business or otherwise, and whether received, obtained,
compiled, observed, developed or prepared by Employee before or after the date
of this Agreement and whether or not designated as such when received, obtained
or observed by Employee. "Confidential Information" includes the following
information and/or types of information:


(a)    corporate and business information, including agreements and contractual
arrangements; investment, business, growth, expansion, acquisition, disposition
or merger opportunities; business plans; business projections; and similar
plans, strategies, tactics, policies and resolutions;

E-43

--------------------------------------------------------------------------------







(b)    claims threatened or made by, or other disputes with, other persons;


(c)    pending or threatened mediation, arbitration, litigation or regulatory
proceedings and the status of those proceedings;


(d)    legal advice regarding any of the matters noted in the two preceding
subparagraphs;


(e)marketing or sales information, including fee, price and discount lists; and
sales, licensing, products or services agreements, plans, strategies or methods;


(f)past, existing and prospective customers, marketers, suppliers and vendors;
past, existing and prospective customer, marketer, supplier and vendor lists,
prospects or market research data; terms of agreements; and all other past,
existing and prospective customer, marketer, supplier or vendor information,
including contract, renewal, rate and pricing information;


(g)financial and accounting information and projections, including financial
statements; cost and performance data; debt arrangement; debt or financial
results and condition; revenues, net income and cash flow; capital or debt
needs; equity structure; and investors and holdings;


(h)operational information, including business plans and all information related
to services, products, techniques, processes, procedures, systems, methods of
production, methods of analysis, software (both object code and source code),
software (both object code and source code) under development, inventions,
experimental or research or development work and know-how;


(i)all trade secrets or intellectual properties;


(j)passwords or access codes to computers and computer systems;


(k)employee and personnel information, including lists; resumes; personal data;
organizational structure; salaries and benefits; performance information;
performance evaluations; and personally identifiable information or medical or
health related information;


(l)methods and procedures for analyzing, interpreting, and developing reports
and recommendations regarding past, existing or prospective customers, marketers
or industry data and information; and


(m)all information provided to or obtained by Company or any Affiliate under any
restrictions as to use, reproduction or further disclosure.


The term "Confidential Information" shall not include such portion of any
information that (i) becomes publicly known through no breach of this Agreement
or unlawful or other wrongful act or omission by Employee or any other person,
but in that event limited solely to that part of the information that is
publicly known; (ii) becomes known to Employee after the termination of
Employee's employment by the Company from another person in connection with a
bona fide, arm's length business transaction with that

E-44

--------------------------------------------------------------------------------



person and such person has the contractual and other legal right to make an
unrestricted disclosure of the information in question to Employee, and without
a breach of any agreement by Employee or such person; provided, however, that
this subclause (ii) shall not be applicable to any transaction between Employee
and any then existing or former customer, marketer or supplier of Company or any
Affiliate or between Employee and any then existing or former employee, agent or
other personnel of Company or any Affiliate; or (iii) is expressly approved for
use or release by the prior written authorization of Company, which shall be
within Company's sole discretion. Employee shall have the burden of proof and
must otherwise establish if any information falls within any of subclauses (i)
through (iii) in the preceding sentence. It is Employee's and the Company's
intent that there shall be no other exclusions or exceptions from what
constitutes Confidential Information other than as expressly set forth in this
paragraph, and Employee therefore instructs any court or other applicable
authority to not apply, or to imply into this Agreement, any other exclusions or
exceptions from what constitutes Confidential Information.


Any information that is otherwise Confidential Information shall not be deemed
or held to be nonconfidential because any one or more of the individual
components thereof are encompassed within any one or more of the exceptions set
forth in the preceding paragraph, or because the individual parts or components
thereof, without being so combined, do not themselves individually constitute
Confidential Information.


Any permitted disclosure by Employee of any Confidential Information must in
each event be limited only to responsible individuals of an authorized recipient
with a bona fide need to know and, in each such event, to each such individual
limited to that portion of the Confidential Information that such individual
needs to know. Any permitted use of any Confidential Information by Employee
must in each event be for the sole and exclusive benefit of the Company or the
applicable Affiliate, and not for Employee's own or any other person's benefit.


The Company acknowledges that Employee may disclose Confidential Information if
and to the extent Employee is expressly and affirmatively required to disclose
such Confidential Information by court order, governmental action, legal process
or by applicable law, rule or regulation; provided, however, that Employee shall
first give written notice thereof to the Company and cooperate, at the Company's
cost and expense, in the Company's and/or the Affiliate's attempt to obtain a
protective order or other waiver or exclusion from the court or other applicable
governmental or other authority.


All Confidential Information, including any Employee develops, prepares or
compiles in performing any of Employee's services, duties or responsibilities,
shall be and at all times remain the sole and exclusive property of the Company
or the applicable Affiliate. All physical reproductions of any nature
constituting or pertaining to any Confidential Information, including software,
memoranda, notebooks, notes, data sheets and records, shall be surrendered by
Employee to the Company immediately upon the termination of this Agreement
(whether this Agreement is terminated by the Company, by Employee or by mutual
consent, and for whatever reason or for no reason).


Employee will immediately notify the Company of any information that comes to
Employee's attention that indicates there may have been any improper use or
disclosure or any other loss of confidentiality of any Confidential Information,
and upon discovery of such information or of any unauthorized use or disclosure
of any Confidential Information, Employee shall take such steps as are
designated by the Company or the applicable Affiliate to prevent any further use
or disclosure thereof and shall otherwise fully cooperate with the Company
and/or the applicable Affiliate.



E-45

--------------------------------------------------------------------------------



7.    Developments. The Company reserves to itself all rights, entitlements and
benefits of ownership and property of every kind and nature whatsoever
(including patent, copyright and trade secret) in, to or arising from any and
all Developments (as that term is defined below), including any and all
Developments that Employee may develop, reduce to practice, make or conceive,
assist in making, developing or conceiving, or otherwise become associated with
in any way. Employee agrees to and acknowledges the Company's full, sole and
exclusive ownership of, and all rights and interests in and to, all
Developments. Employee therefore shall not at any time, directly or indirectly,
infringe upon or violate any Developments or dispute, contest or challenge in
any way the Company's full, sole and exclusive ownership of, and all rights and
interest in and to, all Developments.


Accordingly, and in further consideration for this Agreement, Employee hereby
unconditionally sells, assigns, transfers and conveys to the Company all of
Employee's right, title and interest, if any, in and to all Developments.
Employee will from time to time (whether during or after Employee's employment
by the Company), at the Company's request and without further consideration,
execute and deliver all applications or documents, including regarding patents,
trademarks, service marks and copyrights, and take all such other action as the
Company may reasonably require, in order to further evidence and to vest and
maintain in the Company full and exclusive right, title and interest in and to
all Developments. Employee also hereby irrevocably designates and appoints the
Company and each and all of the Managers from time to time as Employee's agent
and attorney-in-fact to execute and deliver all such applications and documents
and to take all such other actions for and on behalf of Employee. Nothing in
this Agreement is intended, however, to provide or otherwise grant Employee any
rights whatsoever in any Developments, but to the extent Employee has or
otherwise claims to have any such rights, Employee hereby unconditionally sells
and assigns all of such rights to the Company as provided in this Section.


The term "Developments" means any and all concepts, know-how, discoveries,
processes, procedures, methods, improvements, inventions, innovations, software
(both object code and source code), hardware, trade secrets, equipment,
machines, products, technologies and all other assets, properties and rights of
any nature whatsoever, whether tangible or intangible, that are in any way
connected with or in any way arise from or relate to (i) the Company's or any
Affiliate's products, services, business, practice or affairs, (ii) Employee's
employment by the Company or services to or on behalf of the Company or any
Affiliate, or (iii) the use of any of the Company's or any Affiliate's
facilities, technology, products, services or information; and in any event
whether or not the Development is made, conceived, developed or reduced to
practice during performance of services for the Company or any Affiliate or on
the Company's or any Affiliate's premises.


The term "Developments" for purposes of this Agreement shall not include any
know-how, processes or procedures that are common to the normal and ordinary
course of business of every type of business operations.


Without limiting the Company's sole ownership of all Developments and of all
rights, entitlements and benefits of every kind and nature whatsoever (including
patent, copyright and trade secret) in, to or arising from any and all
Developments, the Company agrees that if the Company obtains any United States
patent on any Development (each, and including any continuation, continuation in
part, division, substitution, reissue or reexamination thereof, a "Patent"), and
Employee is otherwise determined to be an inventor with respect to that Patent
under the then current United States patent laws, rules and regulations, then
the Company shall, during the Payment Period (as that term is defined below),
pay fifty percent (50%) of the Net Royalties (as that term is defined below), if
any, among Employee and

E-46

--------------------------------------------------------------------------------



all other persons, if any, who are determined to be an inventor with respect to
the Patent in question under the then current United States patent laws, rules
and regulations (collectively, "Other Inventors") in such proportion among
Employee and the Other Inventors as is determined by the Company (the "Inventor
Payments"), and provided the Company, Employee and all Other Inventors enter
into an agreement mutually agreeable to all such persons with respect to the
Inventor Payments and all other related or appropriate matters (the "Inventor
Agreement"). The Inventor Payments shall be made at such time or times as are
set out in the Inventor Agreement, but not less frequently than on an annual
basis and within 90 days of the close of each calendar year. Notwithstanding the
foregoing, however, Employee's right to receive any Inventor Payments shall
automatically terminate in the event of (i) the termination of this Agreement
for Cause (as that term is defined in Section 11(b)), (ii) Employee's breach or
nonfulfillment of, or default under, any term or condition of this Agreement, or
(iii) Employee's breach of any of Sections 5(d), 5(f), 5(g), 6, 7, 8, 9, 12 or
17 at any time after the expiration or termination of this Agreement.


The term "Payment Period" means the period beginning with the initial date of
issuance of the Patent in question by the United States Patent Office and
continuing until the last of the rights under the Patent in question expire or
become abandoned.


The term "Net Royalties" means the net amount collected by the Company from the
licensing of the Patent in question to any nonaffiliated third party, net of all
direct and indirect costs, expenses, refunds and all other amounts, and not
including any portion of any payments payable to the Company for or by virtue of
any services provided by the Company in connection with the Patent in question.


The Company reserves the right to make all decisions with respect to all
Developments and Patents, in its sole discretion, including whether or not to
pursue, or to continue and maintain, any patent on any Development and the terms
and conditions of any licensing or other agreement with respect to any Patent
(including with respect to the amounts payable to the Company under any such
agreement and the term and termination of any such agreement).


8.    Loyalty and Noncompetition. During the term of Employee's employment by
the Company, Employee shall not, directly or indirectly, at any time or place or
to any extent whatsoever, engage or invest in any business or in any activity
that is, directly or indirectly, competitive with or adverse to any of the
products, services, business, practice or affairs of the Company or any
Affiliate, whether on Employee's own behalf or for any other person, and whether
as a partner, officer, director, shareholder, member, employee, consultant,
independent contractor, agent or otherwise.


As further consideration for this Agreement, Employee also covenants and agrees
that, during the Noncompete Period (as that term is defined below), Employee
will not, directly or indirectly, solicit or contact (whether on Employee's own
account or for another) any employee or agent of the Company or any Affiliate
for purposes of employing or engaging such employee or agent, or employ or
engage any employee or agent of the Company or any Affiliate, excepting only any
employees or agents whose employment or engagement by the Company or the
Affiliate in question was terminated at least twelve months prior to Employee's
solicitation, contacting, employment or engagement of such employee or agent.


The term "Noncompete Period" means the period of time commencing with the
effective date of the termination of Employee's employment by the Company, for
whatever reason or for no reason, and whether by the Company or Employee, and
continuing for a period of 12 months following said date.

E-47

--------------------------------------------------------------------------------







9.    Nondisparagement. Employee will not at any time, during or after the term
of Employee's employment by the Company, directly or indirectly, disparage the
Company, any Affiliate or their businesses, including via the Internet or any
social media. The term "disparage" includes degrading, belittling, deprecating,
criticizing, discrediting and/or other negative words, gestures, signs, signals
or other written, verbal, non-verbal or other actions or inaction, that may be
harmful or detrimental to, or in any way impair, damage or reflect negatively
on, the goodwill, reputation or standing of the Company, any Affiliate or their
businesses.    




10.    Injunction. A breach or imminent breach of any of Sections 5(d), 5(f), 6,
7, 8 or 9 will be a material breach of this Agreement for which the Company and
the Affiliates will have no adequate remedy at law. The Company's and the
Affiliates' remedies upon a breach or imminent breach of any of those Sections
therefore include the right to preliminary, temporary and permanent injunctive
relief restraining Employee from any violation or further violation of those
Sections. Employee waives any requirement that the Company or any Affiliate
might otherwise have to post any bond or other form of collateral or surety in
order to institute, obtain or maintain any preliminary, temporary or permanent
injunctive relief against Employee.


Employee acknowledges, agrees and warrants to the Company, the Affiliates and
all other persons that enforcement of a remedy by way of injunction shall not
prevent Employee from earning a livelihood or work an undue hardship on
Employee, and that injunctive relief is necessary and appropriate to protect the
bona fide and justifiable business interests and the livelihood and business of
the Company and its Affiliates.


11.    Term and Termination. The term of this Agreement shall commence on the
date of this Agreement and shall continue thereafter until this Agreement is
terminated in accordance with any of the following provisions of this Section.




This Agreement may or will be, as the case may be, terminated in accordance with
any of the following:


(a)    This Agreement shall terminate automatically upon the death or total
disability of Employee. For purposes of this Agreement, "total disability" means
Employee's inability to perform Employee's services, duties and responsibilities
under this Agreement on a fulltime basis by reason of any physical, emotional,
mental or other impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than three
months; provided, however, that total disability shall not be deemed to exist
unless and until the Managers so determine on the basis of such proof and third
party medical opinions as the Managers may, in their sole discretion, deem
necessary or appropriate.


(b)    This Agreement may be terminated by the Company for Cause, as that term
is defined below, effective five days after the giving of written notice thereof
by the Company to Employee. The term "Cause" means any of the following: (i) any
breach or nonfulfillment of, or default under, this Agreement by Employee, which
breach, nonfulfillment or default is not capable of cure (which is deemed to
include any breach or nonfulfillment of, or default under, any of Sections 5(d),
5(f), 6, 7, 8 or 9), or if capable of being cured, is not cured within 15 days
of the giving of written notice thereof by the Company to Employee; (ii) any act
or omission by Employee that is or may constitute negligence, recklessness or
willful misconduct; (iii) chemical

E-48

--------------------------------------------------------------------------------



dependency, drunkenness or intoxication or use of unlawful drugs or other
similar conduct of or by Employee, except only to the extent any such conduct is
treated as a disability under applicable law; (iv) commission of, participation
in or aiding and abetting the commission of any illegal act or omission under
federal or state laws or any other illegal act or conduct; (v) any fraud, theft,
misappropriation or embezzlement by Employee, without any requirement of any
conviction, investigation or other action by any federal, state or other
authority; or (vi) any act or omission whatsoever of Employee that is
detrimental to the business or goodwill of the Company or any Affiliate. None of
the preceding subclauses (i) through (vi) are intended to or shall be
interpreted as limiting or restricting any other such subclauses, with each and
all such subclauses being cumulative and in addition to the others, and no such
subclauses are limited only to actions taken or failed to be taken by Employee
during the course of Employee's employment by the Company.


(c)    This Agreement may be terminated by Employee in the event of any breach
or nonfulfillment of, or default under, any term or condition of this Agreement
by the Company, which breach, nonfulfillment or default is not fully cured
within 15 days (five days in the event of the nonpayment of any amounts payable
by the Company under Section 2) after the giving of written notice thereof to
the Company by Employee.


(d)    Employee may terminate this Agreement at any time, with or without cause,
for any reason or no reason, effective 30 days after the giving of written
notice thereof by Employee to the Company.




(e)    This Agreement may be terminated by the Company at any time, with or
without cause, for any reason or no reason, effective 30 days after the giving
of written notice thereof by the Company to Employee. The Company may elect, in
its sole discretion, to proceed under this subparagraph (e) with respect to any
act or omission by Employee or other occurrence which would also allow the
Company to give notice under, or to terminate this Agreement pursuant to, any
other provision of this Agreement, including under subparagraph (b) immediately
above.


Employee shall fully perform and comply with all of the terms and conditions of
this Agreement throughout any cure or notice period provided for in any of the
preceding subparagraphs (a) through (e). The Company also reserves the right,
however, to have Employee discontinue Employee's services under this Agreement
during the notice period specified in subparagraphs (d) and (e) above.


The Company's obligation to pay all salary and any bonuses (including any 2013
Bonus or 2014 Bonus), Award Payment, Award Interim Payments, performance based
or incentive compensation and any other amounts payable by the Company to or on
behalf of Employee under this Agreement (including any payment or reimbursement
of any authorized costs or expenses) and to provide any fringe benefits or other
programs shall cease automatically upon the effective date of the termination of
this Agreement, and the Company shall have no further or continuing obligation
therefor, except only that (i) the Company shall remain responsible for
providing all such fringe benefits and programs and for paying all salary
(including for any unused PTO) through the effective date of the termination of
this Agreement, and (ii) Employee shall receive the Award Payment and any Award
Interim Payments notwithstanding the termination of this Agreement if the
Vesting Date (as that term is defined in the Award Plan) occurred prior to the
effective date of the termination of this Agreement except in the case of
termination by the Company pursuant to subparagraph (b) above. Any payments
payable to Employee pursuant to this paragraph shall be paid on the date they
would otherwise be payable pursuant to this Agreement.



E-49

--------------------------------------------------------------------------------



Upon the termination of this Agreement, Employee shall also immediately
surrender and deliver to the Company any phones, computers, automobiles or other
equipment that may have been provided to Employee by the Company pursuant to
Section 2(h), with such items to be in good and clean repair and condition,
excepting only ordinary wear and tear.


The termination of this Agreement by either the Company or Employee, for
whatever reason or no reason, shall not affect any liability or obligation of
the Company or Employee under this Agreement which shall have accrued prior to
or as a result of such termination, including any liability for loss or damage
on account of breach. The termination of this Agreement, for whatever reason or
no reason, shall also not affect any provisions of this Agreement that
contemplate performance by or continuing obligations of the Company or Employee
following the termination hereof, including the obligations of the Company or
Employee, as the case may be, under this Section or Sections 5(d), 5(f), 5(g),
6, 7, 8, 9, 12 and 17, all of which shall continue in effect notwithstanding the
termination of this Agreement.


12.    Setoff. The Company has and hereby reserves the right to setoff against
and withhold from any salary, bonus, reimbursements or other amounts that are
from time to time due or owing to Employee by the Company under this Agreement
any and all amounts of whatever kind or nature as may from time to time be due
or owing to the Company or any Affiliate from Employee, including any amounts
due or owing to the Company by reason of Employee's breach or nonfulfillment of,
or default under, any term or condition of this Agreement.


13.    Affiliates. Employee acknowledges and agrees that it is reasonable for
the provisions of this Agreement referencing Affiliates to be applicable to the
Affiliates and to be for the benefit of and enforceable by the Affiliates given,
without limitation, that Employee's employment by the Company may at times
involve one or more of Affiliates, and will provide Employee with access to
various information and knowledge of or otherwise regarding the Affiliates.


14.    Representations and Warranties by Employee. Employee represents and
warrants to the Company that Employee is not subject to any other agreement,
document or instrument, or any other understanding, whether written or oral,
which in any way prohibits, limits or restricts Employee's right or ability to
perform all of the services, duties and obligations of Employee under this
Agreement, including any covenants prohibiting Employee from providing any
services of any nature to the Company or any Affiliate or any covenants
prohibiting Employee from utilizing any information for the full use and benefit
of the Company or any Affiliate. Employee also acknowledges, and represents and
warrants to the Company, that (i) Employee is not relying upon any
representation or warranty of the Company or of any other person acting by or on
behalf of the Company regarding the potential profitability or success of the
Company or Employee's activities under this Agreement; (ii) Employee has been
represented and advised by independent legal counsel in connection with this
Agreement and all of the transactions contemplated hereby, or has been advised
that Employee should seek and obtain such independent counsel and has been given
the opportunity to obtain such counsel; and (iii) Employee has read this
Agreement, fully understands its terms and has voluntarily signed the same upon
Employee's own knowledge, information, belief and judgment.


15.    Cumulative and Joint Agreements and Covenants. The various agreements,
covenants and obligations of Employee contained in the various Sections of this
Agreement, including Sections 5, 6, 7, 8 and 9, are each, respectively, in
addition and cumulative to the others, and are not intended to and do not limit
or restrict the agreements, covenants and obligations of Employee contained in
any other

E-50

--------------------------------------------------------------------------------



Section.


16.     Nature of Relationship. Nothing contained in this Agreement and no
action taken or omitted to be taken by the Company or Employee pursuant hereto
shall be deemed to constitute the Company or any Affiliate and Employee a
partnership, an association, a joint venture or other entity whatsoever.


17.     Indemnification. Employee shall defend, indemnify and hold the Company,
the Affiliates, and their respective managers, directors, officers, members,
shareholders, employees and agents harmless from and against any claim,
counterclaim, demand, allegation, proceeding, loss, liability, damage, cost or
expense, including court costs and attorneys' fees, in any way arising in
connection with or resulting from any breach of or nonfulfillment of, or default
under, any term or condition of this agreement on the part of Employee.


The Company shall defend, indemnify and hold Employee harmless from and against
any claim, counterclaim, demand, proceeding, loss, liability, damage, cost or
expense, including court costs and attorneys' fees, in any way arising in
connection with or resulting from any breach or nonfulfillment of, or default
under, any term or condition of this Agreement on the part of the Company.


If Employee is an officer of the Company, Employee shall also be entitled to
indemnification from the Company in Employee's capacity as an officer of the
Company in the circumstances as may be provided in, and to the extent as may be
provided in, the Operating Agreement for officers of the Company.




18.     Giving of Notice. All notices, demands, requests, and other
communications desired or required to be given under this Agreement ("Notices")
shall be in writing and shall be given by: (i) hand delivery to the address for
Notices; (ii) delivery by overnight courier service to the address for Notices;
or (iii) sending the same by United States mail, postage prepaid, addressed to
the address for Notices.


All Notices shall be deemed given upon the earlier to occur of: (i) the hand
delivery of such Notice to the address for Notices; (ii) one business day after
the deposit of such Notice with an overnight courier service by the time
deadline for next day delivery addressed to the address for Notices; or (iii)
three business days after depositing the Notice in the United States mail as set
forth above. All Notices shall be addressed to the addresses set forth below the
Company's and Employee's signatures to this Agreement, or to such other persons
or at such other place as the Company or Employee may by Notice designate to the
other as a place for service of Notice.


19.     No Waiver; Modifications in Writing. No failure or delay on the part of
the Company or Employee in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company or Employee at law or in equity or otherwise. No
amendment, modification, supplement, termination or waiver of or to any
provision of this Agreement, or consent to any departure therefrom, shall be
effective unless the same shall be in writing and signed by the Company and
Employee. Any amendment, modification or supplement of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure from the terms of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

E-51

--------------------------------------------------------------------------------







20.     Governing Law. Employee acknowledges that the principal place of
business of the Company is located in, and the operations of the Company are
conducted out of, Iowa, and that this Agreement is being made and entered into
by Employee and the Company in Iowa. This Agreement shall be governed by and
construed in accordance with the laws of the State of Iowa, but without regard
to provisions thereof relating to conflicts of law or choice of law.


21.    Headings and Captions. The titles or captions of sections and paragraphs
in this Agreement are provided for convenience of reference only, and shall not
be considered a part hereof for purposes of interpreting or applying this
Agreement, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Agreement or any of its terms or
conditions.


22.     Construction. This Agreement shall not be construed more strongly
against the Company or Employee, regardless of who was more responsible for its
preparation.


23.     Gender; Number; Terms. Words and phrases herein shall be construed as in
the singular or plural number and as masculine, feminine or neuter gender,
according to the context. The use of the words "herein," "hereof," "hereunder"
and other similar compounds of the word "here" refer to this entire Agreement
and not to any particular section, paragraph or provision. The term "person" and
words importing persons as used in this Agreement include individuals and firms,
associations, partnerships, limited partnerships, joint ventures, trusts,
corporations and all other types of entities, including public or governmental
bodies, agencies or instrumentalities. The words "include", "includes" and
"including" are used in this Agreement in a nonexclusive manner and fashion,
that is so as to include, but without limitation, the facts, items or matters in
question.


24.     Binding Effect on Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Company and Employee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, express or implied, is intended to confer upon any
person other than the Company and Employee (and their respective heirs,
successors, legal representatives and permitted assigns) any rights, remedies,
liabilities or obligations under or by reason of this Agreement, except that (i)
the Affiliates shall have the various rights and remedies accorded to them under
Sections 5, 6, 7, 8, 9, 10, 12, 13 and 17, and (ii) the Company's and the
Affiliates' managers, directors, officers, members, shareholders, employees and
agents shall have the rights accorded to them under Section 17. Neither the
Affiliates, nor any of the Company's or the Affiliates' managers, directors,
officers, members, shareholders, employees or agents, have, however, any
liabilities, responsibilities, duties or obligations under this Agreement.


25.     Severability. In the event any provision of this Agreement (including
any of Sections 5(d), 5(f), 6, 7, 8 or 9) is held invalid, illegal or
unenforceable, in whole or in part, the remaining provisions of this Agreement
shall not be affected thereby and shall continue to be valid and enforceable. In
the event any provision of this Agreement (including any of Sections 5(d), 5(f),
6, 7, 8 or 9) is held to be invalid, illegal or unenforceable as written, but
valid, legal and enforceable if modified, then such provision shall be deemed to
be amended to such extent as shall be necessary for such provision to be valid,
legal and enforceable and it shall be enforced to that extent. Any finding of
invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate or render illegal or unenforceable such provision in any other
jurisdiction.




26.     Assignment. This Agreement may be assigned, in whole or in part, by the
Company



52



--------------------------------------------------------------------------------



without the consent of Employee. This Agreement may not be assigned by Employee,
voluntarily or involuntarily, or by operation or act of process of law or
equity, or otherwise, without the express prior written consent of the Company,
which consent may be withheld in the Company's sole discretion.


27.    Section 409A.  It is intended that any amount payable under this
Agreement, and the exercise of authority or discretion by the Company or
Employee hereunder, be exempt from or comply and be construed in accordance with
Internal Revenue Code Section 409A and the Treasury regulations promulgated
thereunder ("Section 409A") so as not to incur the interest or additional tax
imposed by Section 409A. Any right to multiple payments provided hereunder is to
be treated as a right to a series of separate payments. If Employee is a
"specified employee" as of the date of his "separation from service" according
to Section 409A, then, to the extent any payments made to Employee on account of
his separation from service pursuant to this Agreement or otherwise constitute a
deferral of compensation subject to Section 409A, such payments will be delayed
until the first day of the calendar month occurring more than six months after
Employee's date of separation from service (or, if earlier, occurring after the
date of Employee's death).


28.     Integration; Entire Agreement. This Agreement, any Employee Guidelines,
and all exhibits and schedules hereto constitute the entire agreement between
the Company and Employee pertaining to the subject matters hereof and supersede
all negotiations, preliminary agreements and all prior or contemporaneous
discussions and understandings of the Company and Employee in connection with
the subject matters hereof. All exhibits and schedules are incorporated into
this Agreement by this reference as if set forth in their entirety and
constitute a part hereof.


29.    Consent to Jurisdiction. Employee and the Company hereby irrevocably
submit to the exclusive jurisdiction of any United States or Iowa court sitting
in Des Moines, Iowa in any action or proceeding arising out of or relating to
this Agreement, and the Company and Employee irrevocably agree that all claims
and counterclaims in respect of any such action or proceeding may be heard and
determined in any such United States or Iowa court. The Company and Employee
irrevocably waive any objection, including any objection to the laying of venue
based on the grounds of forum non conveniens, which they may now or hereafter
have to the bringing of any such action or proceeding in any such courts.
Actions to enforce any judgments or awards of any such courts may be brought in
any other court with jurisdiction. The Company and Employee acknowledge that
this Section is reasonable given that, among other things, the principal place
of business of the Company is located in, and the operations of the Company are
conducted out of, Iowa.
    
30.     Waiver of Jury Trial. THE COMPANY AND EMPLOYEE HEREBY UNCONDITIONALLY
WAIVE ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, SUIT,
PROCEEDING, CLAIM, COUNTERCLAIM, DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT
OF THIS AGREEMENT.


IN WITNESS WHEREOF, the Company and Employee have entered into this Agreement as
of the 9th day of April, 2013.


Lincolnway Energy, LLC


By: /s/ Jeff Taylor
 
Name: /s/ Eric Hakmiller
 
 
Name: Jeff Taylor
 
Name: Eric Hakmiller
 
 
Title: Chairman
 
 
 
 




E-53

--------------------------------------------------------------------------------





59511 W. Lincoln Highway        
Nevada, IA 50201            


        


Schedule 1 - Amount of Annual Salary [Section 2(a)]
Schedule 2 - Award Plan [Section 2(c)]



E-54

--------------------------------------------------------------------------------



SCHEDULE 1
TO
EMPLOYMENT AGREEMENT
BETWEEN LINCOLNWAY ENERGY, LLC AND ERIC HAKMILLER


ANNUAL SALARY AMOUNT


$232,000




This Schedule 1 is effective as of April 9, 2013.





E-55

--------------------------------------------------------------------------------



SCHEDULE 2
TO
EMPLOYMENT AGREEMENT
BETWEEN LINCOLNWAY ENERGY, LLC AND ERIC HAKMILLER


AWARD PLAN


To provide a long-term incentive to Employee and align Employee's interests with
the interests of the Company and its members, the Company will provide Employee
an award in the form of an equivalent unit appreciation award (the "Award") as
described in this Schedule. Each equivalent unit ("Equivalent Unit") is intended
to approximate the value of a unit of the Company (a "Company Unit"), and,
subject to the terms herein, the Award will pay out to Employee any appreciation
in the value of such Equivalent Unit over the period it is outstanding, subject
to and upon the terms and conditions of this Schedule and the Employment
Agreement of which this Schedule 2 is a part (the "Agreement").
a.
Equivalent Unit Grant. As of the date of the Agreement (the "Effective Date"),
the Company grants Employee 100 Equivalent Units.

b.
Equivalent Unit Value as of the Payment Event. The value of each Equivalent Unit
as of the Payment Event (defined below) shall equal the applicable following
amount:

i.
If the UMS Condition (as that term is defined below) is met, and subject to
subclause (iii) below, the value of each Equivalent Unit shall be the amount
determined by dividing (i) the aggregate amount paid by all buyers of Company
Units pursuant to the Unit Matching Service (as that term is defined below) in
transactions which closed during the six calendar month period which precedes
the month that includes the Payment Event (the "UMS Valuation Period"), by (ii)
the aggregate number of Company Units sold to those buyers. The term "Unit
Matching Service" means the unit matching service as made available by the
Company from time to time on the Company's website. The Company has no
obligation, however, to continue to maintain the Unit Matching Service. The term
"UMS Condition" means that there have been at least two sales of Company Units
pursuant to the Unit Matching Service which closed during the UMS Valuation
Period.    

ii.
If the UMS Condition is not met, and subject to subparagraph (iii) immediately
below, then the value of each Equivalent Unit shall be the amount that is 70% of
the Book Value Per Company Unit (defined below).

iii.
If the Payment Event occurs due to a Sale of the Company (defined below), the
value of each Equivalent Unit shall be the value of a Company Unit as determined
in the discretion of the Managers by reference to the sale price of the Company
pursuant to such Sale of the Company.

For purposes of this Schedule, "Book Value Per Company Unit" shall mean the
amount determined by dividing (i) the book value of the Company as of the end of
the last calendar quarter ended prior to the Payment Event (the "BV Valuation
Date"), determined in accordance with practices and principles consistent with
those utilized in the fiscal year end audited financial statements of the
Company, by (ii) the aggregate number of issued and

E-56

--------------------------------------------------------------------------------



outstanding Company Units on the BV Valuation Date.
c.
Award Vesting. Subject to Employee's continuous employment with the Company from
the Effective Date until and including the applicable date specified below, the
Award shall vest on the earlier of:

i.
The third anniversary of the Effective Date; or

ii.
The closing date of a Sale of the Company,

which earlier occurring date shall be the "Vesting Date." The Award (including
the right to any Award Interim Payments, as defined below) shall be canceled
immediately, without any notice from or other action by the Company or Employee,
upon the termination of Employee's employment by the Company for any reason or
for no reason, prior to the occurrence of the Vesting Date.
For purposes of this Schedule, "Sale of the Company" shall mean any of the
following events occurring after the Effective Date: (A) a sale of all or
substantially all of the assets of the Company in any transaction or series of
related transactions, other than to an entity that controls or is controlled by
the Company or pursuant to the granting of, or the enforcement of, any mortgage,
security interest, financing statement or other lien on any of the assets of the
Company or any Affiliate; (B) any merger, consolidation or reorganization to
which the Company is a party, if immediately following such transaction the
members of the Company immediately prior to the transaction hold less than 50%
of the voting power of the Company's or its successor's equity interests; or (C)
a sale of a majority of the voting power of the Company's equity interests by
the members of the Company in any transaction or series of related transactions
other than to an entity that controls or is controlled by the Company prior to
such sale. By way of clarification, the issuance of units or other interests by
the Company shall not be an event encompassed within, or be considered in
determining whether the event otherwise described in, the preceding subclause
(C) has occurred.
d.
Award Value. The value of the Award (the "Award Value") shall be the amount
determined by multiplying (i) the amount determined by subtracting $500 from the
value of one Equivalent Unit as of the Payment Event as determined pursuant to
subparagraph (b) above, with $500 being the value of one Equivalent Unit on the
Effective Date, by (ii) the number of Equivalent Units granted pursuant to
subparagraph (a) above. If the value of an Equivalent Unit on the Payment Event
is equal to or less than $500, then the Award Value shall be deemed to be $0,
and no Award Payment (defined below) shall be payable to Employee.

e.
Payment of Award. The Award Value, if any, shall be paid to Employee (the "Award
Payment") in full within two and one half months of the earlier of:

i.
The date of a Sale of the Company; or

ii.
The termination of Employee's employment by Employee or the Company for any
reason or for no reason except as provided in subparagraph (g) below,

which earlier occurring event shall be the "Payment Event."

E-57

--------------------------------------------------------------------------------



f.
Dividend Equivalent Rights. If the Company declares a distribution to the
holders of all of the outstanding Company Units that is paid to such holders at
any time during the period from the Effective Date to the date of the Payment
Event, the Company shall pay Employee an amount equal to (i) the distribution
per Company Unit, multiplied by (ii) the number of Equivalent Units specified in
subparagraph (a) above (each, an "Award Interim Payment"). Any Award Interim
Payment shall be payable to Employee within 30 days of the date of payment of
the distribution to the members of the Company.

g.
Forfeiture of Award. Employee shall immediately forfeit the Award and any
payment related thereto upon the termination of the Agreement by the Company for
Cause or for Employee’s breach of any fiduciary duty owed to, or restrictive
covenant with, the Company.

h.
Miscellaneous Award Terms. The Company shall administer the Award, and any
determinations by the Managers with respect to the Award shall be final and
binding on the Company and Employee. In the event of any change in the
outstanding Company Units because of a unit dividend or split, recapitalization,
spin-off, combination or exchange of equity interests or other occurrence or
change that affects the outstanding number of Company Units, other than the
issuance of Company Units by the Company, the Managers may, in their discretion,
make such adjustment to the number of Equivalent Units granted to Employee
pursuant to the Award as the Managers determine to be appropriate. The Award
shall be unfunded, and no provision shall be made with respect to segregating
assets of the Company for payment of the value of the Award. The Award and any
rights associated with it may not be transferred, assigned, pledged as security
or hypothecated in any manner, by operation of law or otherwise. Equivalent
Units are not Company Units, and Employee is not a member of the Company by
virtue of the grant of the Award.




E-58